520 So. 2d 759 (1988)
STATE ex rel. Dobie Gillis WILLIAMS
v.
Robert Hilton BUTLER, Warden, Louisiana State Penitentiary, Angola, Louisiana.
No. 88-KD-0628.
Supreme Court of Louisiana.
March 17, 1988.
Granted. The execution is stayed. The application is remanded to the district court to conduct an evidentiary hearing on (1) ineffective assistance of counsel in the penalty phase and (2) admissibility of the confession, and to rule on these claims.
MARCUS, WATSON and COLE, JJ., dissent from the order.